        Case 1:20-cv-02869-KPF Document 24 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSSMAN SALES COMPANY, INC.,

                          Plaintiff,
                                                    20 Civ. 2869 (KPF)
                   -v.-
                                                         ORDER
VWR INTERNATIONAL, LLC,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On July 31, 2020, Plaintiff erroneously filed an opposition brief at docket

entry 23. The Clerk of Court is directed to strike the entry at docket entry 23

and its associated PDF file.

SO ORDERED.

   Date: August 3, 2020
         New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
